DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "essentially" in claims 1 and 2 is a relative term which renders the claims indefinite.  The term "essentially" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

The term "high-quality" in claim 2 is a relative term which renders the claim indefinite.  The term "high-quality" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 3 recites the limitation “a plurality of sheets of Claim 1”. Since claim 1 is directed to a sheet dosimeter, it is unclear whether claim 3 intends to reference a plurality of the sheet dosimeters of claim 1.
Claim 4 recites “[a] method in which the dosimeter of Claim 1 is used for in vivo dosimetry”. This limitation is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. See MPEP 2173.05(q).
Claim 5 recites the limitation “the optical changes” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0020793 (Adamovics) in view of U.S. Patent Application Publication No. 2005/0208290 (Patel).
Regarding claim 1, Adamovics teaches a sheet dosimeter having a first face and a second face essentially parallel to said first face, wherein each face has the same length and width, and a thickness (abstract; cylindrical dosimeter, [0006]); and wherein said length is between 10 and 25 cm and said width is between 1 and 25 cm (cylinder having a diameter of 5-20 mm, [0006]); and wherein said dosimeter is prepared from a formulation of a polyurethane prepolymers A, a polyurethane prepolymers B, a leuco dye, and a solvent ([0044]; [0049]; [0051; [0061]; [0067]-[0068]; [0076]-[0078]); and wherein said sheet dosimeter is caused to have fiducial markings ([0037]). Adamovics teaches the dosimeter “can be formed in any clinically relevant shape”, and recognizes “[d]ifferent diseases and different modes of radiotherapy require various sizes of dosimeters” ([0006]; [0014]). Adamovics does not expressly teach the thickness of the dosimeter is between 0.8 and 10.0 mm.
However, Patel teaches a sheet dosimeter having a first face and a second face essentially parallel to said first face, the dosimeter having a thickness between 0.8 and 10.0 mm (abstract; [0003]; [0009]; [0011]; [0073]-[0075]; dosimeter place 0.1 to 10 mm thick formed by molding, [0076]), prepared from a polyurethane formulation ([0008]-[0010]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the dosimeter of Adamovics such that it is between 0.8 and 10 mm as taught by Patel, because such a dosimeter thickness enables detecting a “much lower dose” of radiation to facilitate 
Regarding claim 4, Adamovics in view of Patel teaches all the limitations of claim 1. Adamovics teaches a method in which the dosimeter of claim 1 is used for in vivo dosimetry ([0014]-[0015]; [0071]-[0073]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0020793 (Adamovics) in view of U.S. Patent Application Publication No. 2005/0208290 (Patel), as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2006/0145091 (Patel, herein referred to as “Patel ‘091”).
Regarding claim 2, Adamovics in view of Patel teaches all the limitations of claim 1. Adamovics teaches said formulation is introduced into a mold which determines the shape and dimensions of the dosimeter; and said formulation is allowed to cure within the mold held in essentially a vertical position at 25 degrees C under 60 PSI pressure for 18 hours ([0076]-[0077]); and wherein the cured dosimeter is freed from said mold by the disassembly of said mold ([0077]); and wherein said first face and said second face are high-quality optical surfaces (optical plastic, [0016]; [0077]). Adamovics and Patel teach the modified dosimeter has a thickness of 0.8 to 10 mm (see discussion of claim 1). Adamovics does not teach the mold includes a first end plate, one or more spacers, and a second end plate, wherein the spacers are made to fit between the endplates, and said endplates and spacers are caused to be joined together, said 
However, Patel ‘091 teaches a sheet dosimeter prepared from a formulation introduced into a mold comprising a first end plate, one or more spacers, and a second end plate, wherein the spacers are made to fit between the endplates, and said endplates and spacers are caused to be joined together, said spacers causing a gap between said end plates determining the thickness of the dosimeter; and wherein said formulation is allowed to cure within the mold; and wherein the cured dosimeter is freed from the mold by disassembly of said mold (abstract; [0014]-[0015]; [0074]; [0241]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dosimeter of Adamovics and Patel such that the mold forming the dosimeter includes first and second endplates with a spacer therebetween having a gap therebetween determining the thickness of the dosimeter during fabrication as taught by Patel ‘091, because Patel ‘091 teaches such a mold configuration is desirable for forming a pressed polymeric sheet dosimeter of a specific thickness dimension necessitated by its purpose ([0241]), which is recognized as advantageous by Adamovics and Patel (Adamovics: [0006], [0014]; Patel: [0010]-[0011]).
The modified dosimeter of Adamovics and Patel teaches that the dosimeter comprises a molded, cured polymer.  The claimed phrase “wherein said formulation is introduced into a mold…wherein said formulation is allowed to cure within the mold…and wherein the cured dosimeter is freed from said mold by the disassembly of said mold” is being treated as a product by process limitation; that is, that the dosimeter .
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0020793 (Adamovics) in view of U.S. Patent Application Publication No. 2005/0208290 (Patel) as applied to claim 1 above, and further in view of U.S. Patent No. 5,430,308 (Feichtner et al.).
Regarding claims 3 and 5, Adamovics in view of Patel teaches all the limitations of claim 1. Adamovics and Patel teach a method of evaluating a radiation treatment plan wherein the sheet dosimeter of claim 1 is subjected to a field of radiation; and wherein the optical changes in the sheet dosimeter are measured and compared to a radiation treatment plan (see discussion of claim 1; Adamovics: [0071]-[0074]). Adamovics and Patel do not teach a sheet dosimeter assembly comprised of a plurality of sheets of claim 1 caused to be arrayed and in a stack, wherein said stack is comprised of between 5 and 100 sheets, and wherein the stack is employed in the method of evaluating.
However, Feichtner et al. teaches a method of evaluating a radiation treatment plan (abstract; col. 3, lines 53-68), the method comprising subjecting a stack of sheet dosimeters (Figures 1-3, stack of film, 12) to a field of radiation, wherein the stack (12) includes between 5 and 100 sheet dosimeters (Figures 2-3; col. 2, line 47-col. 3, line 4; col. 3, lines 23-26 and lines 53-55); wherein said irradiated stack (12) is disassembled Figures 2-3, film plates, 29) (col. 3, lines 23-58); and wherein the optical changes in each sheet dosimeter (29) are measured and compared to a radiation treatment plan (col. 3, lines 23-68). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Adamovics and Patel to form a stack of 5-100 of the sheet dosimeters, and substitute the stacked dosimeter array for the single sheet dosimeter in the method of evaluating a radiation plan taught by Adamovics and Patel in light of the teaching of Feichtner et al., because Feichtner et al. teaches providing a plurality of sheet dosimeters in a stacked array for irradiating and analyzing the resultant optical changes of each dosimeter in the array enables three dimensional evaluation of a planned dose distribution in a customizable configuration to “occupy a particular volume intended to represent the tissue of a patient” (col. 1, line 66-col. 2, line 14; col. 2, line 65-col. 3, line 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARRIE R DORNA/Primary Examiner, Art Unit 3791